UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7190



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JESSE ROWLAND, JR.,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, District
Judge. (CR-94-251, CA-00-1116-1)


Submitted:   November 21, 2002            Decided:    December 2, 2002


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jesse Rowland, Jr., Appellant Pro Se.         David    Bernard   Smith,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Jesse Rowland, Jr., seeks to appeal the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his petition filed under 28 U.S.C. § 2255 (2000).          An

appeal may not be taken from the final order in a proceeding under

§ 2255 unless a circuit justice or judge issues a certificate of

appealability.    28 U.S.C. § 2253(c)(1) (2000).      When, as here, a

district court dismisses a § 2255 motion solely on procedural

grounds, a certificate of appealability will not issue unless the

petitioner can demonstrate both “(1) ‘that jurists of reason would

find it debatable whether the petition states a valid claim of the

denial of a constitutional right’ and (2) ‘that jurists of reason

would find it debatable whether the district court was correct in

its procedural ruling.’”     Rose v. Lee, 252 F. 3d 676, 684 (4th Cir.

2001) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)).         We

have reviewed the record and conclude for the reasons stated by the

district court that Rowland has not made the requisite showing.

See   United   States   v.   Rowland,   Nos.   CR-94-251;   CA-00-1116-1

(M.D.N.C. Sept. 18, 2001).     Accordingly, we deny a certificate of

appealability and dismiss the appeal.           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                               DISMISSED


                                    2